Wade, C. J.
1. The charge of the court was fair, and presented the vital issues to the jury with sufficient fullness; and there is no substantial merit in any of the special assignments of error:
2. The jury were authorized, under some of the testimony, to find that the purchaser of the goods sued for was not a general agent of the. defendant, and was without special authority to make such purchases, and that the purchases were made without the knowledge of the defendant and were never ratified in any way by him.
3. The alleged newly discovered evidence, when considered in connection with the precise allegations in the original petition, clearly indicates that its existence would have been revealed to the plaintiff by the exercise of proper diligence, and therefore furnishes no sufficient ground to set aside the verdict.
4. Notwithstanding some evidence authorizing a contrary conclusion, the verdict was supported by direct and positive testimony which the jury .accepted as the truth of the transaction; and the trial judge having approved their finding, his judgment overruling the motion for a new trial is Affirmed.

Jenkins and Luke, JJ., concur.